127 N.J. 269 (1992)
604 A.2d 99
LAWRENCE F. TYNAN, LT. CHEVROLET & OLDS, INC., AND TOWNE CHEVROLET, INC., PLAINTIFFS-APPELLANTS,
v.
GENERAL MOTORS CORPORATION, CHEVROLET AND OLDSMOBILE DIVISIONS AND R.W. EMERICK, JR., DEFENDANTS-RESPONDENTS, AND J & B CHEVROLET AND OLDS, INC., AND FOUR (4) JOHN DOES, BEING THE FICTITIOUS NAMES OF EMPLOYEES AND AGENTS OF GENERAL MOTORS CORPORATION AND ITS DIVISIONS, DEFENDANTS.
The Supreme Court of New Jersey.
Argued March 16, 1992.
Decided April 8, 1992.
Kenneth K. Lehn argued the cause for appellants (Greenberg Margolis, attorneys).
Michael S. Waters argued the cause for respondents (Carpenter, Bennett & Morrissey, attorneys; Michael S. Waters and John P. Dwyer, of counsel; Stephen F. Payerle, on the brief).
Kenneth M. Denti submitted a letter in lieu of brief on behalf of amicus curiae, New Jersey Automobile Dealers Association (Wilentz, Goldman & Spitzer, attorneys).
*270 PER CURIAM.
The Court denied plaintiffs' petition for certification from so much of the judgment of the Appellate Division, reported at 248 N.J. Super. 654, 591 A.2d 1024 (1991), as was unanimous. 127 N.J. 548, 606 A.2d 362 (1991). Plaintiffs also appealed as of right pursuant to Rule 2:2-1(a)(2) on the issue of whether the Appellate Division had properly affirmed the Law Division's dismissal of their warranty-parts-reimbursement claim. So much of the judgment of the Appellate Division as affirmed that judgment of dismissal of that claim is reversed, substantially for the reasons expressed in Judge Cohen's partial dissent, reported at 248 N.J. Super. at 674, 591 A.2d 1024. The matter is remanded to the Law Division for further proceedings consistent with this opinion.
For reversal and remandment  Justices CLIFFORD, HANDLER, POLLOCK, GARIBALDI and STEIN  5.
For affirmance  None.